Citation Nr: 0312290	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  00-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral varicose 
veins.   

2.  Entitlement to service connection for a temporomandibular 
joint disorder.   

3.  Entitlement to service connection for muscle tension 
headaches.   

4.  Entitlement to service connection for allergies.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1984 to 
December 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to service connection for bilateral 
varicose veins, a temporomandibular joint disorder, muscle 
tension headaches and allergies.  

This case was previously before the Board and in April 2001 
it was remanded to the RO for further development.  While in 
remand status the issues of entitlement to service connection 
for tinnitus and sinusitis which were also on appeal from the 
April 1999 rating decision, were favorably considered by the 
RO.  

For reasons indicated below this case must again be remanded 
to the RO.  


REMAND

This case, as indicated above, was previously remanded to the 
RO, in part, to obtain clinical records of private treatment 
provided to the veteran in connection with her claimed 
disabilities.  A review of the record fails to disclose that 
this aspect of the development requested by the Board in its 
prior remand was accomplished by the RO.  In Stegall v. West, 
11 Vet. App. 268, 271 (1998), the United States Court of 
Appeals for Veterans Claims (Court) held that compliance by 
the Board or the originating agency with remand instructions 
is neither optional nor discretionary.  The Court further 
held that where the remand orders of the Board or the Court 
are not complied with the Board errs as a matter of law when 
it fails to ensure compliance.  

Additionally, pursuant to the remand, the RO was requested to 
review the veteran's claims file and ensure that all 
notification and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2002) (now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002)) was satisfied.  The veteran by 
an RO letter in April 2003 was notified of the provisions of 
the VCAA and specifically of the information and evidence 
required to substantiate her claim as well as the evidence 
needed to be obtained by her and that evidence VA had 
retrieved on her behalf.  This letter, however, as pointed 
out by the veteran's representative in his informal hearing 
presentation was furnished to the veteran following 
completion of the RO's adjudication of her claims.  While the 
veteran nevertheless was informed of the notification 
requirements mandated by the VCAA, this notice did not allow 
the veteran an opportunity to augment her claim accordingly 
prior to the RO's adjudications.  Furthermore, the veteran 
was advised that the information sought to substantiate her 
claim should be submitted preferably within 30 days but that 
she had up to one year from the date of the letter to submit 
relevant evidence.  While the veteran has yet to respond to 
this letter, the allotted one-year period extends to 
April 2004.  

Consequently, in order to ensure full compliance with the 
Board's previous remand instructions and also to ensure due 
process is afforded the veteran, the Board finds that an 
additional remand is necessary.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for each of her 
claimed disabilities since her discharge 
from service.  The veteran should 
specifically be requested to provide this 
information for R. M. Paprocki, D.D.S., 
Steven Guelff, M.D., G. D. Lyle, M.D., M. 
F. Beltre, M.D. and for Dr. Gelb.  After 
securing the necessary release, the RO 
should obtain these records.  

2.  The RO should again apprise the 
veteran of the requirement to respond 
within one year to the April 2003 
notification letter informing her of the 
information and evidence needed to 
substantiate her claims.  The veteran 
should furthermore be asked whether she 
desires the RO to proceed with 
adjudication of her claim or if she 
wishes to submit further evidence.  If 
the veteran indicates an attempt to 
submit additional evidence, she should be 
allowed the previously allotted time to 
substantiate her claims.  All records 
thereafter obtained should be associated 
with the claims file.  

3.  Thereafter, the RO should review the 
claims file and undertake any further 
development indicated.  It should then 
readjudicate the issues of entitlement to 
service connection for bilateral varicose 
veins, temporomandibular joint disorder, 
muscle tension headaches, and allergies.  

If any of the benefits sought on appeal are not granted, the 
RO should issue a supplemental statement of the case and 
provide the veteran and her representative with an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



